PROMISSORY NOTE

$7,500,000.00                                                                 
                                                                               
     Boston, Massachusetts
                                                                           
                                                                         
                         September 6, 2000

        FOR VALUE RECEIVED and pursuant to the terms of this Promissory Note
(“Note”), the undersigned MT. WAYTE REALTY, LLC (“Maker”) promises to pay to the
order of THE MANUFACTURERS LIFE INSURANCE COMPANY (U.S.A.), a Michigan
corporation (“Lender”; Lender and all subsequent holders of this Note being
sometimes hereinafter referred to as “Holder”) at 200 Bloor Street East, North
Tower, 6th Floor, Toronto, Ontario M4W 1E5 Canada, or at such other place as
Holder hereof may designate in writing, the principal sum of SEVEN MILLION FIVE
HUNDRED THOUSAND DOLLARS ($7,500,000.00) (the “Loan”), together with interest on
the unpaid principal balance of such indebtedness from time to time outstanding,
at the rate or rates hereinafter set forth.

 1. Security. The payment of the principal balance of this Note and all
    interest, fees and other amounts which may become payable as provided herein
    is secured by, inter alia, (a) a first lien Mortgage, Security Agreement and
    Fixture Filing (the “Mortgage”), of even date herewith, from Maker to
    Lender, encumbering certain real property (the “Property”) and other
    property located at 73 Mt. Wayte Avenue, Framingham, MA, 01701, and
    collectively described as Premises in the Mortgage; (b) an Assignment of
    Leases, Rents, Income and Profits, of even date herewith, assigning to
    Lender Maker’s interest in the Leases (as defined therein) and rents
    relating to the Property; and (c) various other Loan Documents (as “Loan
    Documents” is defined in the Mortgage).
    
    
 2. Interest Rate. Until maturity or an Event of Default (as “Event of Default”
    is defined in the Mortgage), interest shall accrue on the principal balance
    outstanding from time to time at the rate of 8.96% per annum (“Basic
    Interest Rate”). Interest under this Note shall be calculated based on a
    year of three hundred sixty (360) days having twelve (12) thirty (30) day
    months.
    
    
 3. Payments Payments of the amounts due under this Note shall be made in good
    funds to Holder at the address set forth in the first paragraph of this
    Note, in consecutive monthly installments as follows:

     (a) Initial Interest Payment. Interest that will accrue from and after the
date hereof and continuing through and including September 10, 2000, shall be
paid on September 10, 2000.

--------------------------------------------------------------------------------

     (b) Monthly Payments. Commencing on October 10, 2000 and continuing on the
tenth (10th) day of each and every month thereafter for the next 120 months,
monthly payments shall be made to Holder in the amount of $67,287.00.

     (c) Repayment on Maturity. On the tenth (10th) day of September, 2010 (the
“Maturity Date”), the entire outstanding principal balance hereof, together with
accrued but unpaid interest thereon, and all other sums owing to Holder
hereunder or under the Loan Documents, shall be due and payable in full, without
grace period or notice.

 4. Application of Payment. All interest, principal and any other amounts due
    under this Note shall be payable in lawful money of the United States of
    America at the place or places stated in the first paragraph of this Note
    unless Maker is otherwise notified in writing by Holder. All payments
    received by Holder shall be applied by Holder to payments due hereunder and
    under the other Loan Documents, in such manner and in such order as Holder
    may determine in Holder’s sole and absolute discretion whether to payments
    of interest, principal, escrow payments, costs of collection or otherwise.
    
    
 5. Late Payment Charges. In the event that any monthly payment has not been
    received by Lender at the address set forth in the first paragraph of this
    Note (or at such other place as is designated pursuant to the terms hereof)
    on the date that such payment is due and payable, in addition to any other
    permitted charges hereunder, Holder may, at its option, charge a late
    payment fee (“Late Charges”) which shall be due and owing to Holder in the
    amount of four percent (4%) of the amount past due; and an additional four
    percent (4%) shall become due and owing for each and every subsequent month
    or portion thereof, if any, that such payment remains outstanding; however,
    if applicable law requires a lesser charge, the Late Charges shall be deemed
    reduced to the maximum charge allowed by such law. Holder shall have no
    obligation to accept any payments hereunder not accompanied by all
    outstanding Late Charges. Notwithstanding anything contained herein or in
    any other of the Loan Documents, this paragraph is not intended to, and
    shall not, create any grace period or indulgence by Holder with respect to
    the punctual payment by Maker of all sums owed Holder, nor shall this
    paragraph in any way hinder, prevent or delay Holder from exercising any
    remedy which it may have hereunder or under any Loan Document, or at law or
    in equity, with respect to Maker’s failure timely to make any payment when
    due. Maker acknowledges that the Late Charges are not imposed as a charge
    for the use of money, but rather are imposed to permit Holder to recoup its
    administrative charges and other costs in dealing with the delinquent
    payment, and Late Charges shall in no way be deemed an interest charge.
    Partial payments accepted by Lender shall not be deemed an accord and
    satisfaction or waiver of any default.
    
    
 6. Events of Default and Interest Upon Default. From and after an Event of
    Default, interest shall accrue on the total unpaid principal balance of the
    indebtedness evidenced hereby at the Basic Interest Rate plus four percent
    (4%) per annum (the “Default Rate”).
    
    --------------------------------------------------------------------------------

 7. Acceleration. Upon the occurrence of an Event of Default, and in addition to
    any other remedies to which it may be entitled, Holder may, but shall not be
    required to, declare the total unpaid principal balance of the indebtedness
    evidenced hereby, together with all accrued but unpaid interest thereon, any
    applicable prepayment premium and all other sums owing under this Note and
    the Loan Documents, immediately due and payable.
    
    
 8. Prepayment.

     (a) This Note may be prepaid at any time, in whole, but not in part, and
only upon (i) not less than sixty (60) days’ prior written notice to Holder
specifying the prepayment date, the effect of which notice shall be to
accelerate the applicable maturity date to the earlier specified date for
prepayment, and (ii) payment of (1) the outstanding principal amount, (2) all
accrued and unpaid interest, (3) all other amounts due hereunder or under the
Loan Documents, plus (4) a Prepayment Premium. As used herein, the term
“Prepayment Premium” shall mean that amount which is the greater of:

          A. the remainder of (x) minus (y) where “(x)” is the present value of
all unpaid installments of principal and interest due under the Note from the
date specified for prepayment to and including the Maturity Date plus the
present value of the outstanding principal balance at the Maturity Date,
discounted at the Prevailing Interest Rate (hereafter defined), and “(y)” is the
outstanding principal balance under the Note as of the date specified for
prepayment;

OR

          B. 1.0% of the outstanding principal balance under the Note just prior
to the prepayment.

The term “Prevailing Interest Rate” shall mean (i) the yield to maturity on a
United States Treasury Bond or Treasury Note selected by Holder having (1) a
maturity date as near as possible to the Maturity Date and (2) an “ask” price
during the week prior to the date specified for prepayment as close as possible
to par (as published in The Wall Street Journal or similar publication or
available from the Federal Reserve Bank of New York as reported on the fourth
(4th) business day preceding the date specified for prepayment), less (ii) the
Basis Point Adjustment listed below across from the Yield Range containing the
rate determined according to clause (i) of this sentence.

--------------------------------------------------------------------------------


 YIELD RANGE                       BASIS POINT                   YIELD RANGE                 BASIS POINT ADJUSTMENT
 -----------                       ------------                  -----------                 ----------------------
                                    ADJUSTMENT
                                    ----------
      0         -     1.54              .00                         14.50      -    14.65             .45
     1.55       -     2.80              .01                         14.66      -    14.81             .46
     2.81       -     3.45              .02                         14.82      -    14.97             .47
     3.46       -     4.08              .03                         14.98      -    15.12             .48
     4.09       -     4.63              .04                         15.13      -    15.28             .49
     4.64       -     5.12              .05                         15.29      -    15.43             .50
     5.13       -     5.56              .06                         15.44      -    15.58             .51
     5.57       -     5.98              .07                         15.59      -    15.73             .52
     5.99       -     6.36              .08                         15.74      -    15.88             .53
     6.37       -     6.72              .09                         15.89      -    16.03             .54
     6.73       -     7.07              .10                         16.04      -    16.17             .55
     7.08       -     7.39              .11                         16.18      -    16.31             .56
     7.40       -     7.71              .12                         16.32      -    16.46             .57
     7.72       -     8.01              .13                         16.47      -    16.60             .58
     8.02       -     8.30              .14                         16.61      -    16.74             .59
     8.31       -     8.58              .15                         16.75      -    16.88             .60
     8.59       -     8.85              .16                         16.89      -    17.01             .61
     8.86       -     9.11              .17                         17.02      -    17.15             .62
     9.12       -     9.37              .18                         17.16      -    17.29             .63
     9.38       -     9.62              .19                         17.30      -    17.42             .64
     9.63       -     9.86              .20                         17.43      -    17.55             .65
     9.87       -     10.10             .21                         17.56      -    17.69             .66
    10.11       -     10.33             .22                         17.70      -    17.82             .67
    10.34       -     10.55             .23                         17.83      -    17.95             .68
    10.56       -     10.77             .24                         17.96      -    18.08             .69
    10.78       -     10.99             .25                         18.09      -    18.21             .70
    11.00       -     11.20             .26                         18.22      -    18.33             .71
    11.21       -     11.41             .27                         18.34      -    18.46             .72
    11.42       -     11.62             .28                         18.47      -    18.58             .73
    11.63       -     11.82             .29                         18.59      -    18.71             .74
    11.83       -     12.01             .30                         18.72      -    18.83             .75
    12.02       -     12.21             .31                         18.84      -    18.96             .76
    12.22       -     12.40             .32                         18.97      -    19.08             .77
    12.41       -     12.59             .33                         19.09      -    19.20             .78
    12.60       -     12.77             .34                         19.21      -    19.32             .79
    12.78       -     12.96             .35                         19.33      -    19.44             .80
    12.97       -     13.13             .36                         19.45      -    19.56             .81
    13.14       -     13.31             .37                         19.57      -    19.68             .82
    13.32       -     13.49             .38                         19.69      -    19.80             .83
    13.50       -     13.66             .39                         19.81      -    19.91             .84
    13.67       -     13.83             .40                         19.92      -    20.03             .85
    13.84       -     14.00             .41
    14.01       -     14.17             .42
    14.18       -     14.33             .43
    14.34       -     14.49             .44



--------------------------------------------------------------------------------

     (b) Notwithstanding anything in this Section or in any of the other Loan
Documents to the contrary, no Prepayment Premium shall be charged with respect
to (i) the proceeds of any insurance policy or condemnation which are applied by
Holder to the principal balance of this Note prior to an Event of Default, and
any such application of insurance or condemnation proceeds shall be deemed a
permitted prepayment without premium hereunder, and (ii) prepayment of this Note
prior to an Event of Default as a result of an acceleration of the Loan pursuant
to Section 1.02 of the Mortgage.

     (c) Maker expressly agrees that upon acceleration of the maturity of this
Note as a result of any Event of Default, including without implied limitation
any acceleration upon the transfer of any interest in the Property in violation
of the terms of any of the Loan Documents relating to the sale, transfer or
encumbering of the Property, a tender by Maker or by anyone on behalf of Maker
of payment of the amount necessary to satisfy the indebtedness evidenced hereby,
but not including payment of the prepayment premium due under this Section 8,
made at any time, including without implied limitation prior to or at a
foreclosure sale or a sale under a power of sale contained in the Mortgage,
shall constitute an evasion of the prepayment terms hereof and shall be deemed
to be a voluntary prepayment hereunder. In such event, Maker shall pay with any
such prepayment a prepayment premium with any such prepayment equal to the
amount which would have been due as a prepayment premium pursuant to this
Section 8; provided, however, that the obligation of Maker to pay a prepayment
premium under this Section 8 is expressly made subject to Section 9 below.
Furthermore, Maker expressly acknowledges that Holder has made the Loan in
reliance upon Maker’s creditworthiness and Maker’s agreement to pay in strict
accordance with this Note and the other Loan Documents, including without
limitation this Section 8. Maker expressly waives the provisions of any present
or future statute or law which prohibits or may prohibit the collection of the
foregoing prepayment premium in connection with any such acceleration.

 9.  Limit of Validity. All agreements between the Maker and Holder hereof are
     expressly limited so that in no contingency or event whatsoever, whether by
     reason of advancement of the proceeds hereof, acceleration of maturity of
     the unpaid principal balance hereof, or otherwise, shall the amount paid or
     agreed to be paid to Holder hereof for the use, forbearance or detention of
     the money to be advanced hereunder exceed the highest lawful rate
     permissible under usury laws applicable to Lender, if any. If, from any
     circumstances whatsoever fulfillment of any provision hereof or of the Loan
     Documents shall involve transcending the limit of validity prescribed by
     any law which a court of competent jurisdiction may deem applicable hereto,
     then, ipso facto, the obligation to be fulfilled shall be reduced to the
     limit of such validity, and, if from any circumstance Holder hereof shall
     ever receive as interest an amount which would exceed the highest lawful
     rate, such amount which would be excessive interest shall be applied to the
     reduction of the unpaid principal balance due hereunder and not to the
     payment of interest. This provision shall control every other provision of
     all agreements between the Maker and Holder hereof.
     
     
     
     --------------------------------------------------------------------------------

 10. Participations. Lender reserves the right, from time to time during the
     term of the Loan, to (A) enter into participation agreements with respect
     to the Loan or (B) assign, directly or as collateral, all or any portion of
     the obligations evidenced or secured by this Note and the Loan Documents
     and any or all of the Lender’s rights therein; and Maker and any endorser,
     surety or guarantor of this Note shall each cooperate with Lender in
     connection with the execution of any documents requested by Lender in
     connection with such participation agreements or the transfer of any such
     assignments.
     
     
 11. Waiver of Subrogation. Each Maker hereby unconditionally and irrevocably
     waives any “claim” (as defined in the United States Bankruptcy Code, Title
     11 of the United States Code) he/she/it has or hereafter acquires against
     any other Maker and further agrees that he/she/it will not at any time
     assert or exercise against any other Maker, and does hereby waive and
     release, any right of or claim to subrogation, reimbursement, indemnity,
     contribution or payment (including any right to proceed upon any
     collateral) for or with respect to any amounts which such Maker may pay or
     be obligated to pay to Lender hereunder, under any of the Loan Documents or
     in any other connection to the Loan.
     
     
 12. Miscellaneous.

     (a) If interest, principal or other sum owing under this Note is not paid
when due, whether at maturity or by acceleration, Maker promises to pay all
reasonable costs of collection, including but not limited to, reasonable
attorneys’ fees plus all expenses incurred by Holder hereof in connection with
the protection or realization of the collateral and enforcement of any guaranty
on account of such collection, whether or not suit is filed hereon. Such fees
shall include, without limitation, costs and reasonable attorneys’ fees incurred
in any appeal.

     (b) Maker and any endorsers hereof and all others who may become liable for
all or any part of this obligation, severally waive presentment for payment,
demand and protest and notice of protest, acceleration or dishonor and
non-payment of this Note, and expressly consent to any extension of time of
payment hereof or of any installment hereof, to the release of any party liable
for this obligation, to the release, change or modification of any collateral
posted as security for the payment of this Note, and any such extension,
modification or release may be made without notice to any of said parties and
without in any way affecting or discharging this liability.

     (c) No single or partial exercise of any power hereunder shall preclude
other or further exercise thereof or the exercise of any other power. Holder
hereof shall at all times have the right to proceed against any portions of
security held therefor in such order and in such manner as Holder may deem fit,
without waiving any rights with respect to any other security. No delay or
omission on the part of Holder hereof in exercising any right or remedy
hereunder or the acceptance of one or more installments from any person after an
Event of Default hereunder or under the Loan Documents shall operate as a waiver
of such right or remedy or of any other right or remedy under this Note nor as a
waiver of such right or remedy in connection with any future default.

--------------------------------------------------------------------------------

     (d) If more than one person or entity has executed this Note or becomes
obligated under this Note, the obligations and covenants of each such person
and/or entity shall be joint and several. The release by Holder of any party
liable on this Note shall not operate to release any other party liable hereon.

     (e) In the event any one or more of the provisions contained in this Note
shall for any reason be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Note, but this Note shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein;
provided, however, Maker agrees to cooperate with Holder to negotiate in good
faith to replace any provision so held invalid or unenforceable with a valid
provision which is as similar as possible to the invalid or unenforceable
provision.

     (f) This Note is to be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts; provided, however, that if the
conflict or choice of law rules would choose the law of another State, Maker
hereby waives such rules and agrees that Massachusetts’ substantive, procedural
and constitutional law shall nonetheless govern.

     (g) All notices hereunder shall be deemed to have been duly given if
delivered in accordance with the provisions set forth in Paragraph 3.07 of the
Mortgage; notice provisions contained therein relating to (i) the Mortgagor
thereunder shall be applicable to Maker, and (ii) the Mortgagee thereunder shall
be applicable to Holder.

     (h) This Note may not be waived, changed, modified or discharged orally,
except by an agreement in writing signed the party against whom the enforcement
of waiver, change, modification or discharge is sought.

     (i) The underlined words appearing at the commencement of the paragraphs
are included only as a guide to the contents thereof and are not to be
considered as controlling, enlarging or restricting the language or meaning of
those paragraphs.

     (j) As used herein, the terms “Maker” and “Holder” shall be deemed to
include their respective heirs, successors, legal representatives and assigns,
whether voluntary by action of the parties or involuntary by operation of law.

     (k) Maker hereby consents to the nonexclusive personal jurisdiction of the
federal and state courts located in Boston, Massachusetts in any and all actions
between Maker and Holder arising under or in connection with this Note, the Loan
or any of the Loan Documents.

     (l) Maker represents, warrants and covenants to Holder that all of the
proceeds of this Note will be used for business or commercial purposes and no
part of the Loan has been or will be used for personal, family, household or
agricultural purposes.

--------------------------------------------------------------------------------

     (m) ANY AND ALL DEPOSITS OR OTHER SUMS AT ANY TIME CREDITED BY OR DUE TO
THE UNDERSIGNED FROM THE LENDER AND ANY CASH, SECURITIES, INSTRUMENTS OR OTHER
PROPERTY OF THE UNDERSIGNED IN THE POSSESSION OF THE LENDER, WHETHER FOR
SAFEKEEPING OR OTHERWISE (REGARDLESS OF THE REASON THE LENDER HAD RECEIVED THE
SAME OR WHETHER THE LENDER HAS CONDITIONALLY RELEASED THE SAME) SHALL AT ALL
TIMES CONSTITUTE SECURITY FOR ALL LIABILITIES ARISING OUT OF THE LOAN DOCUMENTS
AND FOR ANY AND ALL OBLIGATIONS OF THE UNDERSIGNED TO THE LENDER, AND MAY BE
APPLIED OR SET OFF AGAINST SUCH LIABILITIES AND AGAINST THE OBLIGATIONS OF THE
UNDERSIGNED TO THE LENDER INCLUDING, WITHOUT LIMITATION, THOSE ARISING
HEREUNDER, AT ANY TIME, AFTER AN EVENT OF DEFAULT WHETHER OR NOT OTHER
COLLATERAL IS THEN AVAILABLE TO THE LENDER.

     (n) FOR AND IN CONSIDERATION OF HOLDER’S ENTERING INTO THE LOAN, EACH
MAKER, BEING AN EXPERIENCED PARTICIPANT IN REAL ESTATE VENTURES, AND HAVING
CONSULTED WITH COUNSEL OF ITS/HIS/HER CHOOSING, HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY ACTION OR PROCEEDING (i) BROUGHT BY MAKER, HOLDER OR
ANY OTHER PERSON RELATING TO (a) THE LOAN, (b) THIS NOTE, OR (c) THE LOAN
DOCUMENTS, OR (ii) TO WHICH HOLDER IS A PARTY. EACH MAKER HEREBY AGREES THAT
THIS NOTE CONSTITUTES A WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY, AND EACH
MAKER DOES HEREBY CONSTITUTE AND APPOINT HOLDER ITS/HIS/HER TRUE AND LAWFUL
ATTORNEY-IN-FACT, WHICH APPOINTMENT IS COUPLED WITH AN INTEREST, AND EACH MAKER
DOES HEREBY AUTHORIZE AND EMPOWER HOLDER, IN THE NAME, PLACE AND STEAD OF EACH
MAKER, TO FILE THIS NOTE WITH THE CLERK OR JUDGE OF ANY COURT OF COMPETENT
JURISDICTION AS A STATUTORY WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY. EACH
MAKER ACKNOWLEDGES THAT ITS WAIVER OF TRIAL BY JURY HAS BEEN MADE KNOWINGLY,
INTENTIONALLY AND WILLINGLY BY EACH MAKER, AND ONLY AFTER CONSULTATION WITH
SOPHISTICATED LEGAL COUNSEL OF ITS/HIS/HER OWN CHOOSING, AS PART OF A
BARGAINED-FOR LOAN TRANSACTION.

     (o) Maker agrees to perform and comply with each of the covenants,
conditions, provisions and agreements of Maker contained in this Note, the
Mortgage and each of the Loan Documents. Maker agrees that the obligation
evidenced by this Note shall be payable in accordance with its terms without
offset, counterclaim, demand, withholding or deduction.

     (p) Maker hereby appoints The Manufacturers Life Insurance Company (U.S.A.)
as its agent for the purpose of maintaining a registration book in which the
ownership of the Note shall be recorded. This Note may be sold, transferred or
assigned only upon notification by the holder to The Manufacturers Life
Insurance Company (U.S.A.) at the address indicated herein that a sale, transfer
or assignment of the Note has been duly executed by the holder.

--------------------------------------------------------------------------------

 13. Limited Recourse. The obligations of and rights against the Maker and the
     Principal Affiliates (as hereinafter defined) under the Loan Documents
     shall be satisfied and enforced only against the Property and other
     collateral provided in connection with the Loan (any and all of which is
     hereinafter referred to as the “Security”) and no recourse shall be had
     against the Maker or the Principal Affiliates for money damages or against
     any other assets of the Maker or the Principal Affiliates. Notwithstanding
     the foregoing limitation, Lender shall be entitled to commence and maintain
     an action against the Maker or any Principal Affiliate:

      (a) to exercise rights and remedies and/or perfect a lien or security
interest against the Security;

     (b) to recover for any breach or default of or upon any guarantee, warranty
or indemnity (including, without limitation, the environmental indemnity
required pursuant to the Section entitled “Environmental Matters” contained in
the Mortgage) executed by the Maker or any Principal Affiliate;

     (c) to recover an amount equal to the aggregate of the following:

 i.   all rents, issues, profits and/or proceeds from the Property after the
      occurrence of a default which are applied other than in repayment of the
      Loan or to reasonable operating costs related to the Property paid to
      third parties unaffiliated with the Maker or with any Principal Affiliate;
      
      
 ii.  all security, advance rental, lease termination or other deposits paid by
      tenants and any interest accrued or due thereon, which are not,
      immediately after the occurrence of a default, turned over to the Lender;
      
      
 iii. all insurance proceeds or condemnation awards which are applied other than
      in repayment of the Loan or restoration of the Security in accordance with
      the Loan Documents, or in the case of rent loss insurance proceeds only,
      to reasonable operating costs related to the Property and paid to third
      parties unaffiliated with the Maker or with any Principal Affiliate;
      
      
 iv.  all losses incurred by Lender as a result of the failure to insure the
      Property as required by the terms of the Loan Documents;
      
      
      
      --------------------------------------------------------------------------------

 v.   all losses incurred by Lender as a result of: (1) any illegal, intentional
      or grossly negligent act or omission which results in the waste of, damage
      to, or impairment in value of, the Security; (2) fraud or conversion; (3)
      any false or misleading representation contained in the loan application
      or the other Loan Documents;
      
      
 vi.  all outstanding taxes, assessments or other liens upon or against any of
      the Security which have not been paid or discharged, plus all penalties,
      interest, legal fees and other costs paid by Lender to pay or discharge
      the same, in the case where rents, issues, profits and/or proceeds from
      the Property were sufficient to pay or discharge the same (or to the
      extent Lender is not notified in advance to the contrary);
      
      
 vii. the cost incurred by Lender to:

               (A) maintain and repair the Property to the standard required by
the terms of the Loan Documents if such standard has not been met by the Maker;
or

               (B) perform the Maker's obligations under any of the Leases;

           in each case, where the rents, issues, profits and/or proceeds from
the Property were sufficient to satisfy the costs of repair, maintenance and
performance (or to the extent Lender is not notified in advance to the
contrary); and

 viii. all costs and expenses incurred by Lender (including, without limitation,
       reasonable legal fees and costs):

                (A) to enforce the obligations of the Maker or a Principal
Affiliate under this Section; and

                (B) to foreclose, obtain appointment of a receiver, sell or take
any other proceeding to enforce or collect the Loan, the Loan Documents and/or
realize upon the Security, or in connection with any bankruptcy proceeding or
application for arrangement or reorganization brought by or against the Maker or
any Principal Affiliate, if (1) the Maker or any Principal Affiliate hinders or
contests, or causes another to hinder or contest, such proceedings and (2)

--------------------------------------------------------------------------------

Lender prevails in such proceedings.

This limited recourse provision and the limitations on Lender’s rights hereunder
shall be null and void if and to the extent: (1) any part or all of the Security
is lost due to forfeiture for any reason; or (2) in the event of a violation of
the terms of any of the Loan Documents relating to the sale, transfer or
encumbering of the Property, the Maker, or any interest in either, unless
consented to in writing by Lender, with the effect in either case that Lender
shall have full recourse against any and all assets of the Maker and/or
Principal Affiliates without the restrictions or limitations of this limited
recourse provision.

The term “Principal Affiliates” shall include all general partners and limited
partners who have a controlling interest or who act as general partners of the
Maker (if the Maker is a partnership), majority or controlling members or
partners of the Maker or its general partner (if the Maker or its general
partner is a limited liability company or limited liability partnership), and
majority or controlling beneficiaries or shareholders of the Maker or corporate
general partners of the Maker (if the Maker or its general partner is a trust or
corporation). Without limiting the generality of the preceding sentence, the
term “Principal Affiliates” shall include Perini Corporation, but not the
shareholders of Perini Corporation.

[END OF PAGE]

--------------------------------------------------------------------------------


         EXECUTED as a sealed instrument as of the day and year first above written.

                                                     MAKER:

                                                     MT. WAYTE REALTY, LLC

                                                     By:      PERINI CORPORATION, Member

/s/ Alan P Gottlieb                                  By:      /s/ Susan C. Mellace
Witness                                                       Name: SUSAN C. MELLACE
                                                              Title: V.P. AND TREASURER

